       Case 1:20-cv-01324-NONE-SAB Document 22 Filed 03/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN LEON JOYCE,                              )   Case No.: 1:20-cv-01324-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING MARCH 22, 2021
13          v.                                           FINDINGS AND RECOMMENDATIONS
                                                     )
14                                                   )   (ECF No. 20)
     STEWART SHERMAN, et al.,
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Steven Leon Joyce is proceeding pro se and in forma pauepris in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the instant action on September 16, 2020. On October 5, 2020, the Court
21   screened Plaintiff’s complaint, found no cognizable claims, and granted Plaintiff thirty days to file an
22   amended complaint. (ECF No. 8.) Plaintiff failed to file an amended complaint or otherwise respond
23   to the Court’s order. On October 30, 2020, Plaintiff filed an amended complaint. (ECF No. 12.) On
24   November 16, 2020, the Court screened the amended complaint, again found not cognizable claim,
25   and granted Plaintiff one final opportunity to amend the complaint. (ECF No. 13.) Plaintiff failed to
26   file a second amended complaint or otherwise respond to the Court’s November 16, 2020 order. On
27   February 25, 2021, the Court ordered Plaintiff to show cause within fourteen days why the action
28   should not be dismissed. (ECF No. 18.) Plaintiff failed to respond to the Court’s February 25, 2021
                                                         1
       Case 1:20-cv-01324-NONE-SAB Document 22 Filed 03/26/21 Page 2 of 2



1    order. Therefore, on March 22, 2021, the undersigned issued Findings and Recommendations

2    recommending dismissal of the action. (ECF No. 20.)

3             On March 25, 2021, Plaintiff filed a second amended complaint. (ECF No. 21.)

4             Because Plaintiff has now filed a second amended complaint, the Court will vacate the

5    Findings and Recommendations issued on March 22, 2021. However, Plaintiff is cautioned that he

6    must comply with all orders and deadlines set forth by the Court and his failure to do so or explain

7    why he failed to do so will result in dismissal of the action.

8             Based on the foregoing, it is HEREBY ORDERED that the Findings and Recommendations

9    issued on March 22, 2021 are VACATED, and the Court will screen Plaintiff’s second amended

10   complaint in due course.

11
12   IT IS SO ORDERED.

13   Dated:     March 26, 2021
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
